 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDHook Drugs,Inc.andLocalNo. 725,a/w RetailClerksInternational Association(AFL-CIO) Case25-CA-7713June 10, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERS JENKINSAND PENELLOUpon a charge filed on February 9, 1976, by LocalNo 725, a/w Retail Clerks International Association(AFL-CIO), herein called the Union, and dulyserved on Hook Drugs, Inc, herein called the Re-spondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 25, issued a complaint and notice of hearingon March 2, 1976, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Sections 8(a)(5) and (1) and 2(6) and (7)of the National Labor Relations Act, as amendedCopies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceedingWith respect to the unfair labor practices, the com-plaint alleges in substance that on October 17, 1975,following a Board election in Case 25-RC-5963 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate,' and that, commenc-ing on or about October 23, 1975, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do soOn March 12, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaintOn March 17, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment Subsequently, on April 1, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the'Official notice is taken of the record in the representation proceedingCase 25-RC-5963, as the term record" is defined in Secs 102 68 and102 69(g) of the Board s Rules and Regulations, Series 8 as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 41968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello269 F Supp 573 (D C Va 1967)Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7 1968) Sec9(d) of the NLRA, as amendedGeneral Counsel's Motion for Summary Judgmentshould not be granted Respondent thereafter filed aresponse to Notice To Show CausePursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice to Show Cause Respondent admits all factualaverments of the complaint but denies the majorityrepresentation status of the Union Respondent con-cedes that it refused to bargain with the certifiedunion in order to test the validity of the certificationin the United States Court of AppealsA review of the record in the representation pro-ceeding, Case 25-RC-5963, discloses that in an elec-tion conducted pursuant to a Stipulation for Certifi-cation Upon Consent Election the Union won by avote of 225 to 138, with 12 challenged ballots whichdid not affect the resultsRespondent, thereafter,filed timely objections to conduct affecting the re-sults of the election in which it alleged, in substance,that the Union, during its preelection campaign, hadrepresented to employees that they would becomemembers regardless of the outcome of negotiationsand that employees who did not support the Unionwould be discharged, represented to employees thatRespondent's representatives were engaged in ha-rassment and surveillance, represented that employ-ees would benefit regardless of the outcome of theelection,misrepresented wage scales of certain ofRespondent's executives, and misrepresented bene-fits secured from another employer and the numberof elections in which it was successful in the preced-ing yearAfter investigation, the Regional Director issued areport on objections in which he recommended thatthe objections be overruled in their entirety and thattheUnion be certified The Board, on October 17,1975, issued a Decision and Certification of Repre-sentative in which it adopted the Regional Director'srecommendations and certified the Union as exclu-sive collective-bargaining representative of employ-ees in the unit herein found appropriate It is thusclear that Respondent is seeking to relitigate matterspreviously raised and determined in the representa-tion proceeding 22 In view of our disposition herein we shall deny the General Counsel smotion to strike certain portions of Respondents answer224 NLRB No 86 HOOK DRUGS, INCIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding 3All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceedingWetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceedingWe shall, accordingly,grant the Motion for Summary JudgmentOn the basis of the entire record, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is an Indiana corporation with itsprincipal office and place of business at Indianapolis,Indiana, and which maintains facilities including re-taildrugstores in various locations in Marion andJohnson Counties, where it engages in the retail saleof drugs and related products During the past yearRespondent purchased and received goods and ma-terials valued in excess of $50,000 which were trans-ported to its Indiana facilities from outside the Stateof Indiana During the same period Respondent soldproducts, the gross value of which exceeded$500,000We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction hereinIITHE LABORORGANIZATION INVOLVEDLocal No 725,a/w RetailClerks International As-sociation(AFL-CIO),is a labor organization withinthe meaning of Section2(5) of the Act3 SeePittsburgh PlateGlassCo v N L R B313 U S 146, 162 (1941)Rules and Regulations of the Board, Secs 102 67(f) and 102 69(c)IIITHE UNFAIR LABOR PRACTICESA The Representation ProceedingIThe unit613The following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theActAll regular full-time and regular part-time em-ployees working at the Employer's retail drugstores located in Marion and Johnson Counties,Indiana, but excluding all store managers, assis-tant store managers, intern pharmacists, appren-ticepharmacists, pharmacists, and all profes-sional employees, snack bar employees, casualand/or seasonal employees, confidential em-ployees, and all guards and supervisors as de-fined in the Act2The certificationOn June 27, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 25, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on October 17, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the ActB The Request To Bargain and Respondent's RefusalCommencing on or about October 20, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit Commencingon or about October 23, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unitAccordingly, we find that the Respondent has,since October 23, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785 (1962),Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd 328 F 2d 600(C A 5, 1964), cert denied 379 U S 817 (1964),Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd 350 F 2d 57 (CA 10, 1965)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1Hook Drugs, Inc, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act2LocalNo 725 a/w Retail Clerks InternationalAssociation(AFL-CIO),isa labor organizationwithin the meaning of Section 2(5) of the Act3All regular full-time and regular part-time em-ployees working at the Employer's retail drug storeslocated in Marion and Johnson Counties,Indiana,but excluding all store managers,assistant store man-agers, intern pharmacists, apprentice pharmacists,pharmacists,and all professional employees, snackbar employees,casual and/or seasonal employees,confidential employees, and all guards and supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act4 Since October 17, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct5By refusing on or about October 23, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Hook Drugs, Inc, Indianapolis, Indiana, its officers,agents, successors, and assigns, shallICease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local No 725, a/w Re-tailClerks International Association (AFL-CIO), asthe exclusive bargaining representative of its employ-ees in the following appropriate unitAll regular full-time and regular part-time em-ployees working at the Employer's retail drug-stores located in Marion and Johnson Counties,Indiana, but excluding all store managers, assis-tant store managers, intern pharmacists, appren-ticepharmacists, pharmacists, and all profes-sional employees, snack bar employees, casualand/or seasonal employees, confidential em-ployees, and all guards and supervisors as de-fined in the Act HOOK DRUGS, INC(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement(b) Post at its retail drugstores in Marion andJohnson Counties, Indiana, copies of the attachednotice marked "Appendix " 4 Copies of said notice,on forms provided by the Regional Director for Re-gion 25, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al(c)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read ` Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board'APPENDIX615NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalNo 725, a/w Retail Clerks International Associ-ation (AFL-CIO), as the exclusive representa-tive of the employees in the bargaining unit de-scribed belowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement The bargaining unit isAll regular full-time and regular part-time em-ployees working at the Employer's retail drugstores located in Marion and Johnson Coun-ties, Indiana, but excluding all store manag-ers, assistant store managers, intern pharma-cists,apprenticepharmacists,pharmacists,and all professional employees, snack bar em-ployees, casual and/or seasonal employees,confidential employees, and all guards and su-pervisors as defined in the ActHOOKDRUGS, INC